THEATTOWNEY                    GENERAL
                               TEXAS




Hon. Dorman H. Winfrey            Opinion No. C-161
Director  and Librarian
Texas State Library               Re:   Various questions relative      to
Austin 11, Texas                        the construction    of subsection
                                        J,,Section   1 of Article   V, H.R.
                                        86, 58th’Legislature,     as to
Dear Mr. Winfrey:                       part-timeemployees,
            You have written for our opinion with regard to the
a plication   of subsection  J Section 1 of Article V, H.B. 06,
58th Legislature   to the foliowing  questions:
               “1.   If a Dart-time employee, of the type
        described above, was, in August 1963 paid a
        proportional    part of a step rate in ihe salary
        schedule,    and if the employee continues in a
        part-time oapacity,     on and after September 1,
        and is paid out of funds appropriated          for ‘sala-
        ries of classified     positions’,    may his September
        salary be computed as a proportional          part of the
        same salary step number of the new salary sched-
        ule contained in House Bill 867 May such an
        employee be later eligible        for merit salary in-
        creases as provided in Sub-section         L?
               “2 . If a full-time classified  employee is
        paid at a step rate above Step 1 of the desig-
        nated salary group, and if he is changed to a
        part-time status in the same position,     will his
        part-time salary rate be oomputed as a propor--
        tional part of the full-time    rate applicable
        prior to his change to part-time employment?
               “3 . If a part-time employee is paid a pro-
        portional    part of a step rate above Step 1 of the
        designated salary group, and if he is changed to
        a full-time    status in the’same position, is he
        eligible    to receive a full-time salary equivalent
        to the step rate represented by the same step num-
        ber he received as a part-time employee?”
             Subsection    J of Section   1, Article   V of H.B. 86 pro-
vides    as follows:
                                -782-
Han,.’Dorman H. Winfrey,   page 2    (c-161)


       .   “J.   PART-TIMEEMPMYEES. Regular full-
     time positions   paid out of funds appropriated
     for ‘salaries   of classified     positions’    may
     also be filled   by part-time employees.         In com-
     puting the salaries    of these employees the
     rates of pay shall be proportional         to the rates
     authorized for full-time      classified     employment.~
     It is further Drovided that Dart-time emulovees
     as described in this subsection         shall be subject
     to all of the’ urovisions     of this Section.”      (Bm-
     phasis added,).

          The Appropriation    Bill in force in 1962 contained a
provision  similar to said subsection J.       Such provision was
construed by this office,    in Attorney General’s Opinion WW-
1158, to mean that the salary-of     a part-time employee is to be
determined in the same manner as the salary of a full-time       em-
ployee but on a proportional    basis.   A copy of this opinion is
enclosed.
           Subsection J here involved also would clearly        author-
ize a part-time employee’s salary to be converted in the same
manner as would a regular full-time       employee.   Likewise, a
part-time employee filling    a, position    paid out of funds appro-
priated for salaries   of classified     positions  would be entitled
to merit salary increases    the same as regular full-time      employ-
ees.
           Therefore, in answer to your first question,  a part-
time employee’s salary should be computed as a proportional
part of the same salary step number of the new salary schedule,
and such employee is later eligible  for merit salary increases
as provided for by the current Appropriation  Bill in subsection
L.
           With regard to your second question,  when an employee
is changed from a full-time  classified  employee to part-time
status in the same position,  his salary rate should be computed
as a proportional  part of the full-time  rate applicable   prior
to his change to part-time employment.
          In the exact opposite situation,    a part-time employee
who is changed to a full-time   status in the same position,    as
set forth in Question 3, is eligible   to receive the full-time
salary equivalent  to the step rate represented by the same step
number he received as a part-time employee.


                           -7a3-
Hon. Dorman H. Winfrey,     page    3 (C- 1.61)


                            SDMMARY

            Part-time employees filling      classified   posi-
      tions whose salary is paid out of funds appropri-
      ated for "salaries    of classified    positions"   should
      have their salary computed as a proportional         part
      of the same salary step number of the new salary
      schedule of H.B. 86; such employees are eligible
      for merit salary increases;       and either a full-time
      employee changing to part-time       status or a part-
      time employee changing to full-time        status in the
      same position   should receive either a proportional
      part or the full salary, as the case may be, of
      the rate applicable    prior to such change.
                                Yours very truly,
                                WAGGONER CARR
                                Attorney General



                                BY
PPtmkhrwb                            Assistant
APPROVED:
OPINIOE COMMITTEE

W. V. Geppert, Chairman
John Reeves
Jack Goodman
Linward Shivers
APPROVED
       FOR THE ATTORNEY
                      GENERAL
BY:   Stanton Stone

Enclosure




                            -784-